Exhibit 10.24.3

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of September 29, 2008 but effective as of as of December 31,
2007, by and among TARGANTA THERAPEUTICS CORPORATION, a Delaware corporation
(“Borrower”), GE BUSINESS FINANCIAL SERVICES INC. (formerly known as Merrill
Lynch Business Financial Services Inc.), individually as a Lender (“GE”), and as
administrative agent (“Administrative Agent”), OXFORD FINANCE CORPORATION, a
Delaware corporation, as a Lender (“Oxford”), and BLUECREST VENTURE FINANCE
MASTER FUND LIMITED, a Cayman Islands limited company, as assignee of BlueCrest
Capital Finance, L.P., as a Lender (“BlueCrest” and collectively with Oxford and
GE, the “Lenders”).

RECITALS

A. Administrative Agent, Lenders and Borrower have entered into that certain
Credit and Security Agreement dated as of September 24, 2007, and as amended by
that certain First Amendment to Credit and Security Agreement dated as of
May 22, 2008 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Credit Agreement”).

B. Lenders have extended credit to Borrower for the purposes permitted in the
Credit Agreement.

C. Borrower has requested that Administrative Agent and Lenders amend the Credit
Agreement to make certain revisions to the Credit Agreement as more fully set
forth herein.

D. Administrative Agent and Lenders have agreed to so amend certain provisions
of the Credit Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Credit Agreement.

2. Amendments to Credit Agreement.

2.1 Section 1.1 (Definitions).

(a) The definition of “Permitted Investments” set forth in Section 1.1 is hereby
amended by deleting clause (i) and replacing it with the following:

(i) provided no Event of Default has occurred and is continuing or would result
from such



--------------------------------------------------------------------------------

Investments, Investments of the Canadian Subsidiaries in or to other Canadian
Subsidiaries or a Borrower and Investments (other than investments described in
clause (j) below) by a Borrower in the Canadian Subsidiaries (for the sole
purpose of paying such Canadian Subsidiary’s operating expenses) not to exceed
$7,500,000 in the aggregate in any twelve-month period;

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Financing Document, or (b) otherwise prejudice any
right or remedy which Lenders may now have or may have in the future under or in
connection with any Financing Document.

3.2 This Amendment shall be construed in connection with and as part of the
Financing Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Financing Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4. Representations and Warranties. To induce Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Financing Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date), and (b) no Event of Default has
occurred and is continuing;

4.2 Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement;

4.3 The organizational documents of Borrower delivered to Lenders on the Closing
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Credit Agreement have been duly
authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Credit Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Credit Agreement do not require any
order,

 

2



--------------------------------------------------------------------------------

consent, approval, license, authorization or validation of, or filing, recording
or registration with, or exemption by any governmental or public body or
authority, or subdivision thereof, binding on Borrower, except as already has
been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of this Agreement
by facsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability or binding effect of
this Agreement.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Lenders of this Amendment by each party hereto.

7. Attorneys’ Fees and Expenses. Borrowers hereby agree to pay all of
Administrative Agent’s and Lenders’ legal fees and expenses in connection with
the negotiation and preparation of this Amendment.

8. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Illinois.

9. Integration. This Amendment and the Financing Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, and negotiations between the
parties about the subject matter of this Amendment, and the Financing Documents
merge into this Amendment and the Financing Documents.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: TARGANTA THERAPEUTICS CORPORATION By:  

/s/ George A. Eldridge

Name:   George A. Eldridge Title:   Chief Financial Officer ADMINISTRATIVE
AGENT:

GE BUSINESS FINANCIAL SERVICES INC.

(formerly known as Merrill Lynch Business Financial Services Inc.)

By:  

/s/ Peter Gibson

Name:   Peter Gibson Title:   Its Duly Authorized Signatory LENDERS:

GE BUSINESS FINANCIAL SERVICES INC.

(formerly known as Merrill Lynch Business Financial Services Inc.)

By:  

/s/ Peter Gibson

Name:   Peter Gibson Title:   Its Duly Authorized Signatory



--------------------------------------------------------------------------------

OXFORD FINANCE CORPORATION By:  

/s/ T. A. Lex

Name:   T. A. Lex Title:   COO BLUECREST VENTURE FINANCE MASTER FUND LIMITED By:
BlueCrest Capital Management L.P. (Acting through its general partner BlueCrest
Capital Management Limited) in its capacity as investment manager to and for and
on behalf of BlueCrest Venture Finance Master Fund Limited By:  

/s/ Paul Dehadray

Name:   Paul Dehadray Title:   General Counsel